[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT



                            No. 94-8896
                       Non-Argument Calendar


          D. C. Docket Nos. 1:93-cr-89-1, 1:93-cr-500-1


     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus


     VICTOR H. STREVEL,

                                                Defendant-Appellant.



          Appeal from the United States District Court
              for the Northern District of Georgia


                          (May 10, 1996)


Before TJOFLAT, Chief Judge, EDMONDSON and BARKETT, Circuit
Judges.


PER CURIAM:



     Appellant challenges his sentences of imprisonment for

structuring transactions to evade IRS reporting requirements on

two grounds.   First, appellant contends that the district court

erred in calculating his criminal history category by treating as

a conviction a bond forfeiture in a DUI case brought in a Georgia
court.    This contention is meritless; under Georgia law, a bond

forfeiture in a DUI case is considered a conviction.   See Cofer
v. Crowell, 247 S.E.2d 152, 154 (Ga. Ct. App. 1978); cf. Haley v.

Hardison, 279 S.E.2d 712, 713 (Ga. 1981).

     Second, appellant contends that the district court, prior to

the imposition of sentence, erred in failing to find as a fact

the amount of the loss caused by appellant's fraud.    According to

appellant, the court relied solely on the amount stipulated in

the parties'    plea agreement.

     The commentary to U.S.S.G. § 6B1.4(d) states that


            the [sentencing] court cannot rely exclusively upon
            stipulations in ascertaining the factors relevant to
            the determination of sentence. Rather, in determining
            the factual basis for the sentence, the court will
            consider the stipulation, together with the results of
            the presentence investigation, and any other relevant
            information.


At sentencing, the court, as appellant contends, arrived at the

amount of the loss in the case simply by selecting the amount

referred to in the plea agreement.    The court relied on nothing

else.    This constituted a clear violation of the plain language

of the commentary and requires that we remand the case for a

determination of the amount of the loss in question and,

thereafter, for resentencing.

     SO ORDERED.




                                  2